Exhibit 11 STERLING BANCORP AND SUBSIDIARIES Statement Re: Computation of Per Share Earnings (dollars in thousands, except per share) Three Months Ended Six Months Ended June 30, June 30, Net income $ Dividends on preferred shares and accretion - - Net income available for common shareholders and adjusted for diluted computation $ Weighted average common shares outstanding Add dilutive effect of: Stock options Adjusted for assumed diluted computation Net income, per average common share: Basic $ Diluted $ Net income available to common shareholders, per average common share: Basic $ Diluted $ 59
